                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DMSION
                                  No. 7:18-CR-12-D


UNITED STATES OF AMERICA                      )
                                              )
                                              ')
                   v.                         )               ORDER
                                               )
EDUARDO ROMERO MARTINEZ,                       )
                                              .)
                          Defendant.           )


       On October 30, 2020, Eduardo Romero Martinez ("Martinez" or "defendant") moved pm se

for compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238-41 (2018) (codified as amended at 18 U.S.C. § 3582) and filed exhibits in

support [D.E. 66]. On November 11, 2020, Martinez moved for a sentence reduction under 18

U.S.C. § 3582(c)(2) and Amendment 782 to the United States Sentencing Guidelines [D.E. 67]. On

March 1, 2021, the government responded in opposition to both motions and filed exhibits in support

[D.E. 73]. On March 18, 2021, Martinez replied [D.E. 75]. As explained below, the court denies

Martinez's motions.

                                                   I.

       On June 18, 2018, pursuant to a written plea agreement, Martinez pleaded guilty to

distribution and possession with intent to distribute a quantity of cocaine [D.E. 1, 27, 28]. On

November 8, 2018, the court held a sentencing hearing and adopted the facts set forth in the

Presentence Investigation Report ("PSR"). See [D.E. 41, 43, 44]. The court calculated Martinez's

total offense level to be 15, his criminal history category to be V, and his advisory guideline range

to be 37 to 46 months' imprisonment. See [D.E. 44] 1. After granting the government's motion for
an upward variance and thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the

court sentenced Martinez to 60 months' imprisonment. See id. at 2-4; [D.E. 43] 2. Martinez

appealed [D.E. 45]. On July 19, 2019, the United States Court of Appeals for the Fourth Circuit

affirmed the court's judgment. See United States v. Martinez, 773 F. App'x 712, 713-14 (4th Cir.

2019) (per curiam) (unpublished); [D.E. 51, _S2].

       On August 29, 2019, Martinez moved for compassionate release under the First Step Act,

citing "extraordinary and compelling reasons" [D.E. 54]. On May 4, 2020, the court denied

Martinez's motion [D.E. 65].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the
                                              '
[BOP] to bring a mo~on on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a,sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(l)(A), acourtmustco~ultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.



                                                  2
       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples of extraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

~xtraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling:Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances :set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-:

                             (I) suffering from .a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (III) experiencing deteriorating physical or mental health because
                                  of the aging process,
                                                ;
                                                !

                             that substantially: diminishes the ability of the defendant to
                             provide self-care within the environment ofa correctional facility
                             and from which he or she is not expected to recover.

                                                    3
that "an extraordinary and compelling re~on need not have been unforeseen at the time of

sentencingtowarrantareductioninthetermofimprisonment." U.S~S.G. § 1B1.13 cmt.n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § 1B1.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § 1B1.13 to account for the First Step Act. Accordingly, section 1B1.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A). See, e.g.• United States v. High. No. 20-7350, 2021 WL 1823289, at *3 (4th Cir.

May 7, 2021); United States v. Kibble, 992 F.3d 326, 330-31 (4th Cir. 2021); United States v.


               (B) Age of the Defendant.-.The defendant (i) is at least 65 years old; (ii)
                     is experiencing a serious deterioration in physical or mental health
                   . because ofthe aging process; and (iii) has served at least 10 years or 75
                     percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.1

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                        when the defendant would be the only available caregiver for the
                        spouse or registered partner.

               (D) Other Reasons.-As determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason oth~r than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

                                                 4
McCoy, 981 F.3d 271, 280--84 (4th Cir. 20~0). Rather, "[section] lBl.13 only applies when a

request for compassionate release is made upon motion of the Director of the [BOP]." Kibble, 992

F.3d at 330--31. Nevertheless, section lBi.13 provides informative policy when assessing an

inmate's motion, but a court independ~tly determines whether "extraordinary and compelling

reasons" warrant a sentence reduction under 18 U.S.C. § 3S82(c)(l)(A)(i). See     Him 2021 WL
1823289,at*3;McCoy. 981 F.3dat284. In doing so, thecourtconsultsnotonlyU.S.S.G. § lBl.13,

butalsothetextof18 U.S.C. § 3S82(c)(l)(A)and thesection3S53(a)factors. See,~ McCoy, 981

F.3d at 280--84; United States v. Jones, 980 F.3d 1098, 1101--03 (6th Cir. 2020); United States v.

YYDn, 980 F.3d 1178, 1180--81 (7th Cir. 2020); United States v. Ruffin, 978 F.3d 1000, 1007--08

(6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020); United States v.

Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 1S, 2020) (unpublished).

       On September 9, 2020, Martinez ~bmitted a compassionate release request, which the

warden denied on October S, 2020. See [D.E; 66-1, 66-2]. The government contends that Martinez

has not met section 3S82's exhaustion requirement. See [D.E. 73] 1-2; S-6, 12-13; [D.E. 73-2].

The court assumes without deciding that Martinez has exhausted hi~ admini~tive remedies. See
                                            j

United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses

Martinez's claim on the merits.

       Martinez seeks compassionate release pursuant to section 3S82(c)(1 )(A). In support of his

request, Martinez cites the COVID-19 pandemic, the conditions at FCI Bennettsville, his




       2
          The Fourth Circuit has not addressed whether section 3S82' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F,,3d at 833-34.

                                                s
rehabilitation efforts, his release plan, and his family circumstances. See [D.E. 66]; [D.E. 75] 1, 3,

5--6; [D.E. 75-1].

       As for the family circumstances policy statement, the policy statement requires "[t]he death

or incapacitation of the caregiver of the defendant's minor child or minor children." U.S.S.G. §

lBl.13 cm.t. n.l(C)(i). Although Martinez states that his mother died, he does not allege that she

was the caregiver for his minor child. Cf. [D.E. 66] 1; PSR [D.E. 33] ,r 26 (noting that Martinez's

minor child lives with her mother, not Martinez's mother). Accordingly, reducing Martinez's

sentence is not consistent with application note l(C). See 18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Martinez's family circumstances, his rehabilitation efforts, and his release

plan are extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v.

Raig, 954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the
                                                 I
possibility that it may spread to a particular prison alone cannot independently justify compassionate

release, especially considering BOP's statutory role, and its extensive and professional efforts to
                                  ,              i

                              3
curtail the virus's spread.").        Even so, the section 3553(a) factors counsel against reducing

Martinez's sentence. See High, 2021 WL 1~23289, at *4--7; Kibble, 992 F.3d at 331-32; United

States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clar~ 2020 WL 1874140, at *3-8.
                                                 ''
       Martinez is 42 years old and engaged in serious criminal conduct in 2017 and 2018. See PSR

[D.E. 33] ff 5-8. Martinez trafficked 220.22 grams of cocaine while on federal supervised release.
                                                 i

See id. Martinez is a recidivist drug dealer with state convictions for conspiracy to traffic in


       3
          In December 2020, Martinez contracted COVID-19 but remained asymptomatic,
undermining his arguments regarding the pandemic. See [D.E. 73-1] 35. Moreover, Martinez
declined the COVID-19 vaccine in January 2021, further defeating his arguments. See id. at 36; cf..
[D.E. 75] 7-8.

                                                      6
marijuana by transport of more than 10 pounds, 'but less than 50 pounds, possession with intent to

sell or deliver cocaine, maintaining a vehicle, dwelling, or place for a controlled substance, and

driving while impaired, and a federal conviction for distributing a quantity of cocaine. See PSR fl

13-16. Martinez has violated the terms of supervision repeatedly, including his federal supervised

release. See id. In fact, on November, 8, 2018, the court revoked Martinez's supervised release in

case number 7:08-CR-39-D for new criminal conduct while on supervised release and sentenced

Martinez to 24 months' imprisonment (less ten days) consecutive to his sentence in case number

7:18-CR-12-D. SeeUnitedStatesv.Martinez,No. 7:08-CR-39-D(E.D.N.C.), Sentencing Tr. [D.E.
                                       -
80] 25-29. Nonetheless, Martinez has ~en some positive steps while incarcerated on his most

recent federal sentence. See [D.E. 75] 5; [D.E. 75-1].

       The court has considered Martinez's exposme to and recovery from COVID-19, his vaccine

refusal, his rehabilitation efforts, his family circumstances, and his release plan. Cf. P ~ v.

United States, 562 U.S. 476, 480-81 (2011); High. 2021 WL 1823289, at *4-7; United States v.

McDonald, 986 F.3d 402,412 (4th Cir. 2021); United States v. Mm, 916 F.3d 389, 398 (4th Cir.

2019). Having considered the entire record, the steps that the BOP has taken to address COVID-19

and to offer to vaccinate Martinez, the section 3553(a) factors, Martinez's arguments, the

government's persuasive response, and the need to punish Martinez for his serious criminal behavior,

to incapacitate Martinez, to promote respect for the law, to deter others, and to protect society, the

court declines to grant Martinez's motion for compassionate release. See, e.g., Chavez-Meza v.

United States, 138 S. Ct. 1959, 1966-68 (2018); High. 2021 WL 1823289, at *4-7; R ~ 978 F.3d

at 1008---09; Chamb~ss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL

205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished), aff'd, 809 F. App'~ 161 (4th Cir. 2020) (per

curiam) (unpublished).

                                                  7
       As for Martinez's motion under Amendment 782, the court denies the motion. The court

applied Amendment 782 when it sentenced Martinez in case number 7:18-CR-12-D. Moreover,

Amendment 782 does not provide relief to .Martinez for the revocation under his 2008 federal

sentence in case number 7:08-CR-39-D. Alternatively, even if it did, this court would not exercise·

its discretio~ and use Amendment 782 to alter Martinez's revocation sentence in light ofMartinez's
           I
egregious breach of trust while on supervised release, poor performance on supervision, horrible

criminal history, and the need to incapacitate Martinez. See,~ 18 U.S.C. § 3553(a); Chavez-

Meza v. United States, 138 S. Ct. 1959, 1966--68 (2018); High, 2021 WL 1823289, at *4-7.

                                                II.

       In sum, the court DENIES Martinez's motions for compassionate release and sentence

reduction [D.E. 66, 67].

       SO ORDERED. This       'l.S°' day of May 2021.



                                                         United States District Judge




                                                 8
